Citation Nr: 0200166	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  99-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for middle ear 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Pittsburgh, Pennsylvania, RO.  
When the case was before the Board in July 2001, the Board 
granted reopening of the veteran's claims for service 
connection for hearing loss and tinnitus, and remanded the 
reopened claims for further development and de novo 
consideration by the RO.  In addition, the Board directed the 
RO to provide the veteran with a statement of the case on the 
issue of entitlement to service connection for middle ear 
disability.  Thereafter, the RO issued the required statement 
of the case, and the veteran perfected his appeal for service 
connection for middle ear disability.  The case was returned 
to the Board in November 2001.

The veteran was scheduled for a hearing at the RO before a 
member of the Board in April 2001 and for a hearing at the RO 
before a Decision Review Officer in October 2001.  He failed 
to appear for both of these hearings and has not requested 
that either hearing be rescheduled.  Therefore, the Board has 
concluded that the requested hearings are no longer desired.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran has no middle ear disability.


CONCLUSION OF LAW

Middle ear disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 1154(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the information and evidence needed to substantiate his 
claim.  In addition the RO informed the veteran that it would 
assist him in obtaining such evidence, to include pertinent 
medical evidence.  The record reflects that all available 
service medical records have been obtained.  In addition, the 
record contains private and VA medical evidence pertaining to 
post-service treatment and evaluation of the veteran.  The 
veteran has not identified and the Board is not aware of any 
outstanding evidence which could be obtained to substantiate 
his claim.  In sum the facts of this case have been properly 
developed, and no further development is required to comply 
with the VCAA and the implementing regulations.

II.  Analysis

The veteran claims that service connection is warranted for 
middle ear disability because the disability is etiologically 
related to acoustic trauma during combat service.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d). 

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board notes that Section 1154(b) provides a basis for the 
Board to conclude that the veteran was subjected to acoustic 
trauma in service but it does not negate the need for 
competent evidence that the veteran currently has middle ear 
disability.  See Libertine v. Brown, 9 Vet.App. 521, 524 
(1996); Caluza v. Brown, 7 Vet.App. 498, 507 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996).  

Service medical records show that on separation examination 
in December 1945, the veteran reported a history of hearing 
loss in February 1943.  Service medical records do not 
contain any finding or diagnosis of a middle ear disorder, 
and the report of examination for separation shows that the 
veteran's ears were found to be normal.

The post-service medical evidence of record, which includes 
evidence pertaining to treatment and evaluation of the 
veteran's ears, is negative for evidence of middle ear 
disability.  Although the record contains the veteran's 
statements to the effect that he has middle ear disability, 
he is not qualified to render a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Since 
the medical evidence of record is negative for this claimed 
disability, the claim must be denied. 
 

ORDER

Entitlement to service connection for middle ear disability 
is denied.


REMAND

As noted above, the veteran's claims for service connection 
for hearing loss and tinnitus were remanded for further 
development in July 2001.  The ordered development included a 
VA examination to determine the nature and etiology of any 
existing hearing loss and tinnitus.  Unfortunately, the RO 
returned the case to the Board without scheduling the 
required examination.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Moreover, the Board itself errs when 
it fails to ensure compliance.  Id.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should schedule the veteran for 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any existing 
hearing loss and tinnitus.  The claims 
file must be provided to and reviewed by 
the examiner prior to completion of the 
examination report, and any indicated 
studies should be performed.  The examiner 
should also provide opinions with respect 
to any currently present hearing loss and 
tinnitus as to whether it is at least as 
likely as not that the disorders are 
etiologically related to the veteran's 
active service period, to include any in-
service acoustic trauma, and whether it is 
at least as likely as not that the 
disorders were caused or chronically 
worsened by the veteran's service-
connected malaria or treatment therefore.  
The rationale for all opinions expressed 
also should be provided.

2.  If the veteran fails to report for the 
examination, the RO should obtain and 
associate with the claims folder the 
notice of examination sent to the veteran. 

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  By this remand the Board intimates no opinion as to 
any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



